Case 19-90065-LT    Filed 06/02/20   Entered 06/02/20 13:10:01    Doc 59   Pg. 1 of 1




                      TENTATIVE RULING
             ISSUED BY JUDGE LAURA S. TAYLOR


  Adversary Case Name: KRYSTAL ANNE MEDINA v. NATIONAL
  COLLEGIATE STUDENT LOAN TRUST 2


  Adversary Number: 19-90065
  Case Number:              17-05276-LT7
  Hearing:            10:00 AM Wednesday, June 3, 2020
  Motion:      PRE-TRIAL STATUS CONFERENCE (fr 3/11/20)


  Off calendar. Continued to August 5, 2020 at 10:00 a.m. by stipulation and court
  order. See Dkt. # 57.
